           Case 5:20-cv-00683-TJS Document 7 Filed 07/22/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMAAL GITTENS                             :      CIVIL ACTION
                                           :
      v.                                   :
                                           :
JUDGE MELISSA T. PAVLACK                   :      NO. 20-683

                                       ORDER

      NOW, this 22nd day of July, 2020, upon consideration of Plaintiff Jamaal

Gittens’s motion to proceed in forma pauperis (Doc. No. 1) and his pro se Complaint, it

is ORDERED that:

      1.      Pursuant to 28 U.S.C. § 1915, plaintiff is GRANTED LEAVE to proceed in

forma pauperis.

      2.      The Complaint is DEEMED filed.

      3.      The Complaint is DISMISSED WITH PREJUDICE.



                                        /s/ TIMOTHY J. SAVAGE J.
